Exhibit 99.1 Council Bluffs, Iowa August 5, 2011 On August 5, 2011, Southwest Iowa Renewable Energy, LLC (“SIRE”) announced its financial results for thethird fiscal quarter ended June 30, 2011.SIRE reported a net loss of $1,287,162 or $97.96 per unit, compared to a net loss of $2,373,085 or $180.61 per unit in the same period in 2010.The cash flow from operations for the nine months ended June 30, 2011 was $12,502,085 compared to $3,576,975 for the same period in 2010; with the overall cash flow for the nine months ending June 30, 2011 of $3,470,436 as compared to ($3,443,935) for the same period in 2010. Brian Cahill, SIRE’s General Manager and CEO, stated, “Our corn oil extraction project continues to have apositive effect on our operations and we expect the contributions from corn oil tocontinue to grow as we progress through the end of fiscal year 2011.Ethanol margins have contracted in the third quarter, just as they did one year ago. However, we achieved a slight improvement with a reduced loss for the quarter ended June 30, 2011, in spite of the challenging commodity price conditions and current flood conditions.The continuing improvement in the cash flow from operations allowed us to pay down approximately $9.6 million on our term debt during the nine months ended June 30, 2011.” About Southwest Iowa Renewable Energy, LLC: SIRE is an Iowa limited liability company, located in Council Bluffs, Iowa, formed in March, 2005 to construct and operate a 110 million gallon capacity ethanol plant.SIRE began producing ethanol in February, 2009 and sells its ethanol, modified wet distillers grains with solubles, corn syrup, and corn oil in the continental United States.SIRE also sells its dried distillers grains with solubles in the continental United States, Mexico and the Pacific Rim. This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “1995 Act”).Such statements are made in good faith by SIREand are identified as including terms such as “may,” “will,” “should,” “expects,” “anticipates,” “estimates,” “plans,” or similar language.In connection with these safe-harbor provisions, SIREhas identified in its Annual Report to Shareholders for the fiscal year ended September 30, 2010, important factors that could cause actual results to differ materially from those contained in any forward-looking statement made by or on behalf of SIRE, including, without limitation, the risk andnature of SIRE’s business ,andthe effects of general economic conditions on SIRE.The forward-looking statements contained in this Press Releaseare excluded from the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended (the “1933 Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).SIRE further cautions that such factors are not exhaustive or exclusive.SIRE does not undertake to update any forward-looking statement which may be made from time to time by or on behalf of SIRE. - 1 - Statistical Information Three Months Ended June 30, 2011 (Unaudited) Three Months Ended June 30, 2010 (Unaudited) Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Statistical Revenue Information Denatured Ethanol 82% $ 84% $ Dry Distiller’s Grains 16% $ 17% $ Corn Oil 2% $ - 0% $ - NineMonths Ended June 30, 2011 (Unaudited) Nine Months Ended June 30, 2010 (Unaudited) Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Statistical Revenue Information Denatured Ethanol 81% $ 84% $ Dry Distiller’s Grains 18% $ 16% $ Corn Oil 1% $ - 0% $ - - 2 - Financial Results Three Months Ended June 30, (Unaudited) Three Months Ended June 30, 2010 (Unaudited) Nine Months Ended June 30, (Unaudited) Nine Months Ended June 30, (Unaudited) Revenues $ Cost of Goods Sold Cost of goods sold-non hedging Realized & unrealized hedging (gains and losses) Cost of Goods Sold Gross Margin General and Administrative Expenses Operating Income Other ( Income) Expense Interest income Interest expense Miscellaneous income Total Net (Loss) $ Weighted Average Units Outstanding—Basic & Diluted Net (loss) per unit –basic & diluted $ - 3 - Summary Balance Sheets SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets ASSETS June 30, 2011 September 30, 2010 (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash 0 Accounts receivable 0 Accounts receivable, related party Due from broker Inventory Derivative financial instruments, related party 0 Derivative financial instruments 0 Prepaid expenses and other Total current assets Property, Plant, and Equipment Land Plant, Building and Equipment Office and Other Equipment Total Cost Accumulated Depreciation Net property and equipment Other Assets Other - Financing costs, net of amortization of $2,243,462 and $1,949,651 Total other assets Total Assets $ - 4 - SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets LIABILITIES AND MEMBERS’ EQUITY June 30, September 30, (Unaudited) Current Liabilities Accounts payable $ $ Accounts payable, related parties Derivative financial instruments, related party - Derivative financial instruments - Accrued expenses Accrued expenses, related parties Current maturities of notes payable Total current liabilities $ Long Term Liabilities Notes payable, less current maturities Other Total long term liabilities Commitments and Contingencies Members’ Equity Members’ capital, 13,139 Units issued and outstanding Accumulated (deficit) Total members’ equity Total Liabilities and Members’ Equity $ $ Contact: Karen Kroymann, Controller Southwest Iowa Renewable Energy, LLC - 5 -
